


CONSULTING AGREEMENT AND GENERAL RELEASE
THIS CONSULTING AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made and
entered into as of January 16, 2015, by and between DECKERS OUTDOOR CORPORATION,
a Delaware corporation (the “Company”), and ZOHAR ZIV, an individual
(“Executive”), and is effective as of January 16, 2015 (the “Separation Date”).
The Company and Executive are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”
RECITALS
A.Executive and the Company are parties to that certain Change of Control and
Severance Agreement, dated as of January 1, 2010 (the “Severance Agreement”).
B.Executive and the Company desire to terminate the Severance Agreement, and
further desire to terminate their employment relationship, in each case on the
terms and subject to the conditions set forth in this Agreement.
C.Following the termination of Executive’s employment, the Company desires to
retain Executive as an independent contractor to perform consulting services for
the Company, and Executive is willing to perform such services, on the terms and
subject to the conditions set forth in this Agreement.
AGREEMENT
In consideration of their mutual covenants, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:
1.Separation from Employment. Executive’s employment with the Company is
terminated effective at the close of business on the Separation Date. Except as
otherwise expressly set forth in this Agreement, all of Executive’s
employment-related compensation and benefits shall terminate on the close of
business on the Separation Date. Executive understands that neither the Company
nor any of its subsidiaries has any obligation to employ him at any point in the
future.
2.Termination of Severance Agreement. The Severance Agreement is terminated
effective immediately upon the effectiveness of this Agreement. This Agreement
supersedes and replaces in full the Severance Agreement, which shall no longer
be of any force and effect.
3.Benefits Paid Upon Termination of Employment. In reliance on Executive’s
representations, warranties, acknowledgements and releases set forth in this
Agreement, the Company shall:
(a)Accrued Base Salary. Pay Executive any base salary that has accrued but was
not paid as of the Separation Date, less legally required withholding and
payroll deductions;
(b)Reimbursable Expenses. Reimburse Executive for expenses reasonably incurred
by him in connection with his employment with the Company during the period
prior to the Separation Date;

1
DOCSOC/1690911v9/100550-0105

--------------------------------------------------------------------------------




(c)Benefit Plans and Programs. Provide to Executive any accrued and vested
benefits required to be provided by the terms of any Company-sponsored benefit
plans or programs, together with any benefits required to be paid or provided
under applicable law (to the extent not duplicative with the other payments and
benefits addressed in this Section 3);
(d)Pro-Rated Cash Incentive Bonus. Pay Executive a pro-rated portion of any cash
incentive bonus earned (or to be earned) with respect to the fiscal year
beginning January 1, 2014 and ending March 31, 2015 (“fiscal 2015”) in
accordance with the executive compensation policies and programs in effect on
the Separation Date, based on the Executive’s actual length of service to the
Company during fiscal 2015, which amount shall be payable in a lump sum within
thirty (30) days following the date on which the cash incentive bonus amount
payable in respect of fiscal 2015 is finally determined by the Compensation
Committee of the Board of Directors (the “Compensation Committee”), less legally
required withholding and payroll deductions;
(e)Severance Payments. Commencing within thirty (30) days following the
Separation Date, pay Executive severance equal to 12 months of Executive’s base
salary (in effect on the Separation Date), less legally required withholding and
payroll deductions, which amounts shall be paid on the regular monthly payroll
dates of the Company in accordance with the Company’s payroll practices in
effect on the Separation Date. Each installment payment made pursuant to this
Section 3(e) shall be considered a separate payment for purposes of Section 409A
of the Internal Revenue Code (the “Code”), including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii). The severance
payments paid pursuant to this Section 3(e) shall be mitigated on a
dollar-for-dollar basis for any income received by Executive for duties
performed for the Company, or for services provided to any third party as a
full-time (or substantially full-time) employee during the twelve (12) months
following the Separation Date, provided, however, that any value attributable to
the continued vesting of the 2007 LTIP (as defined in Section 5(a)) shall not
constitute “income” for this purpose and shall not serve to mitigate the
severance payments; and
(f)COBRA Benefits. To the extent Executive timely elects continued coverage
under COBRA, the Company will pay COBRA group health insurance premiums for
Executive and his eligible dependents, if applicable, until the earliest of (1)
December 31, 2016, (2) the expiration of Executive’s eligibility for the
continuation coverage under COBRA, (3) the date on which Executive becomes
eligible for substantially equivalent health insurance coverage in connection
with his employment by a third party (the period from the Separation Date until
the earliest of the dates set forth in (1) through (3), the “COBRA Payment
Period”).  If Executive becomes eligible for health insurance coverage under a
new employer’s group health plan, or if he otherwise ceases to be eligible for
COBRA coverage, he must immediately notify the Company, and the Company’s
obligation to pay COBRA premiums shall immediately cease.  Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA payments without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall provide Executive with taxable monthly payments in an
amount equal to the premium amount for the first month of Executive’s COBRA
coverage paid pursuant to this Section 3(f) (which amount shall be grossed up to
the extent necessary to cover the applicable taxes), and such monthly payments
shall be made through the remainder of the COBRA Payment Period. In the event of
Executive’s death occurring during the COBRA Payment Period, the Company shall
continue to make monthly payments to Executive’s spouse for the benefit of his
eligible dependents in accordance with the foregoing sentence.

2
DOCSOC/1690911v9/100550-0105

--------------------------------------------------------------------------------




4.Consulting Agreement. Upon Executive’s execution of this Agreement, the
Company agrees to retain Executive as an independent contractor to provide
consulting services for the Company on the terms and subject to the conditions
set forth in this Agreement.
(a)    Retention of Consultant. The Company agrees to retain Executive as a
consultant from the Separation Date until December 31, 2016, unless earlier
terminated in accordance with Section 4(c) (the period from the Separation Date
until the date of termination of this Agreement, the “Consulting Period”). 
(b)    Scope of Consulting Services. In consideration of the continued Cobra
benefits set forth in Section 3(f) and the continued vesting under 2007 LTIP
Agreements (as defined in Section 5(a) below, Executive shall provide consulting
services to the Company within his areas of expertise upon request by the
Company.  The Company anticipates that Executive will provide services at the
request of, and subject to the direction of, the Company’s Chief Executive
Officer (or any executive officer operating at the direction of the Chief
Executive Officer). The Company anticipates that the services to be provided by
Executive shall include, but not be limited to, responding to questions relating
to Executive’s areas of expertise and assisting with the transition of his
duties and responsibilities. Executive agrees to exercise the highest degree of
professionalism and to fully utilize his expertise and talents in performing
these consulting services.  Executive agrees to generally make himself available
to perform the consulting services during regular business hours throughout the
Consulting Period. In addition, Executive shall be permitted to continue to
serve as the Company’s representative on the board of directors of Seavees until
such time as the Company provides written notice to Executive of his removal
from such position.
(c)    Term and Termination. The Consulting Period shall end on the earliest to
occur of the following: (1) December 31, 2016, (2) fifteen (15) days following
the delivery of written notice by Executive, (3) immediately upon the Company
delivering written notice to Executive of an uncured material breach of any of
his obligations hereunder, or an uncured material breach of any of his
obligations under the Confidentiality Agreement (as defined in Section 4(g)).
Prior to delivering written notice of termination to Executive for an uncured
material breach of any of his obligations under this Agreement or the
Confidentiality Agreement, the Company shall provide Executive written notice of
the material breach and allow a fifteen (15) day period during which Executive
may cure the material breach. Upon termination of the Consulting Period pursuant
to clauses (2) or (3) above, Executive’s “Continuous Service” shall immediately
terminate for purposes of the 2007 LTIP (as defined in Section 5(a)).
(d)    Consulting Fees. Executive will not charge the Company any consulting
fees for the services he renders to the Company during the Consulting Period.
(e)    Reimbursement of Expenses. Executive agrees to seek advance written
approval from the Company’s Chief Executive Officer prior to incurring any
expenses for which he will seek reimbursement in connection with consulting
services rendered pursuant to this Agreement.
(f)    Independent Contractor. Executive understands and agrees that: (1) his
relationship with the Company during the Consulting Period is that of an
independent contractor, and nothing in this Agreement is intended to, or should
be construed to, create a partnership, agency, joint venture or employment
relationship, (2) except as specifically provided in this Agreement, he will not
be entitled to any of the compensation or benefits that the Company may make
available to its officers

3
DOCSOC/1690911v9/100550-0105

--------------------------------------------------------------------------------




or employees, including, but not limited to, paid vacation, sick leave, group
health or life insurance, profit-sharing or retirement benefits, (3) the Company
will not be responsible for withholding or paying any income, payroll, Social
Security or other federal, state or local taxes, making any insurance
contributions, or obtaining worker’s compensation insurance for Executive, (4)
he will have no responsibilities to or responsibilities on behalf of the Company
other than as specifically provided in this Section 4, and (5) he is not
permitted to represent the Company in any manner whatsoever to any third party
unless expressly authorized to do so by the Company’s Chief Executive Officer.
(g)    Confidentiality Agreement. Executive agrees that the Trade Secret and
Confidentiality Agreement, entered into by and between Executive and the Company
(the “Confidentiality Agreement”), shall expressly survive the termination of
Executive’s employment, and shall continue to restrict the use of confidential
information of the Company received by Executive while performing consulting
services to the Company during the Consulting Period. Executive agrees to
continue to comply with each of the provisions of the Confidentiality Agreement
during the Consulting Period. Executive acknowledges that a material breach of
the Confidentiality Agreement may result in the termination of this Agreement.
5.Treatment of Outstanding Equity Awards
(a)    2007 LTIP. On May 9, 2007, the Company granted Executive (1) an aggregate
of 75,000 stock appreciation rights pursuant to a Stock Appreciation Rights
Award Agreement (Level 2 Award) under the 2006 Plan (the “2007 SAR LTIP
Agreement”), and (2) an aggregate of 10,500 restricted stock units pursuant to a
Restricted Stock Unit Award Agreement (Level 2 Award) under the 2006 Plan (the
“2007 RSU LTIP Agreement”, and, collectively with the 2007 SAR LTIP Agreement,
the “2007 LTIP Agreements”). The stock appreciation rights and restricted stock
units granted pursuant to the 2007 LTIP Agreements are collectively referred to
as the “2007 LTIP.” The 2007 LTIP vests subject to the achievement of long-term
performance objectives and service conditions, as set forth in the 2007 LTIP
Agreements. In the event that the performance objectives and services conditions
are met, the 2007 LTIP will vest 80% on December 31, 2015 and 20% on
December 31, 2016. During the Consulting Period, Executive shall continue to
perform “Continuous Service” to the Company for purposes of the 2007 LTIP
Agreements. Upon termination of the Consulting Period, Executive’s “Continuous
Service” shall immediately terminate for purposes of the 2007 LTIP Agreements.
The Compensation Committee shall have the sole authority to administer and
interpret the 2007 LTIP Agreements, including, without limitation, determining
whether the performance objectives have been achieved.
(b)    2012 LTIP. On May 24, 2012, the Company granted Executive a maximum of
42,666 restricted stock units pursuant to a Restricted Stock Unit Award
Agreement under the 2006 Plan (the “2012 LTIP Agreement”). The restricted stock
units granted pursuant to the 2012 LTIP Agreement are referred to as the “2012
LTIP.” The 2012 LTIP vests, and the right to receive shares of the Company’s
common stock pursuant to the restricted stock units shall be based upon, the
achievement by the Company of the performance criteria set forth in the 2012
LTIP, provided that Executive shall have provided “Continuous Service” to the
Company through December 31, 2015. Notwithstanding the definition of “Continuous
Service” set forth in the 2012 LTIP Agreement, the provision of consulting
services during the Consulting Period in accordance with Section 4 shall not
constitute “Continuous Service” for purposes of the 2012 LTIP. However, in
accordance with the terms of the 2012 LTIP Agreement, the termination of
Executive’s employment shall constitute a “Retirement” of Executive effective as
of the

4
DOCSOC/1690911v9/100550-0105

--------------------------------------------------------------------------------




Separation Date entitling Executive to receive a “Pro Rata Portion” (as defined
in the 2012 LTIP Agreement) of the restricted stock units issued under the 2012
LTIP Agreement, subject to the achievement by the Company of the performance
criteria set forth therein. The Compensation Committee shall have the sole
authority to administer and interpret the 2012 LTIP, including, without
limitation, determining whether the performance criteria have been achieved and
calculating the Pro Rata Portion of the 2012 LTIP that may be eligible to become
vested as a result of the “Retirement” of Executive.
(c)    2013 NSU Award. On March 29, 2013, the Company granted Executive an
aggregate of 16,500 nonvested stock units pursuant to a Stock Unit Award
Agreement under the 2006 Plan (the “2013 NSU Agreement”). The nonvested stock
units granted pursuant to the 2013 NSU Agreement are referred to as the “2013
NSU Award.” The 2013 NSU Award vests, and the right to receive shares of the
Company’s common stock pursuant to the nonvested stock units shall be based
upon, the achievement by the Company of the performance criteria set forth in
the 2013 NSU Agreement, provided that Executive shall have provided “Continuous
Service” to the Company through the applicable vesting dates (December 15, 2015
and December 15, 2016). Notwithstanding the definition of “Continuous Service”
set forth in the 2013 NSU Agreement, the provision of consulting services during
the Consulting Period in accordance with Section 4 shall not constitute
“Continuous Service” for purposes of the 2013 NSU Agreement. However, in
accordance with the terms of the 2013 NSU Agreement, the termination of
Executive’s employment shall constitute a “Retirement Event” effective as of the
Separation Date, resulting in the nonvested stock units continuing to vest in
accordance with the applicable vesting schedule, subject to the achievement by
the Company of the performance criteria set forth therein. The Compensation
Committee shall have the sole authority to administer and interpret the 2013 NSU
Award, including, without limitation, determining whether the performance
criteria have been achieved and the vesting of the 2013 NSU Award.
(d)    2013 LTIP. On December 13, 2013, the Company granted Executive a maximum
of 7,500 restricted stock units pursuant to a Restricted Stock Unit Award
Agreement under the 2006 Plan (the “2013 LTIP Agreement”). Notwithstanding the
definition of “Continuous Service” set forth in the 2013 LTIP Agreement, the
provision of consulting services during the Consulting Period in accordance with
Section 4 shall not constitute “Continuous Service” for purposes of the 2013
LTIP Agreement. As a result, effective immediately upon Executive’s termination
of employment, the 2013 LTIP Agreement shall be cancelled and all of Executive’s
rights thereunder, including, without limitation, the right to receive any
restricted stock units on the conditions set forth therein, shall be irrevocably
forfeited.
(e)    No Additional Unvested Equity Awards. Except as described in this Section
5, there are no equity awards granted to Executive by the Company that remain
outstanding and unvested as of the date on which this Agreement is made and
entered into, including, without limitation, any restricted stock awards, stock
option awards, restricted stock unit awards, stock appreciation rights or
long-term incentive plan awards.
(f)    No Restrictions on Exercise. Nothing in this Section 5 shall limit the
ability of Executive to exercise any vested and unexercised equity awards
granted to Executive by the Company, including any restricted stock unit awards
or stock appreciation rights, to the extent such awards remain outstanding on
the Separation Date, provided, that such awards are exercised in accordance with
the terms of the 2006 Plan and the award agreements pursuant to which such
awards were granted.

5
DOCSOC/1690911v9/100550-0105

--------------------------------------------------------------------------------




(g)    Deferred Compensation. Prior to his termination, Executive was an
eligible participant in the Company’s deferred compensation programs.
Executive’s right to receive payments pursuant to the deferred compensation
programs shall not be affected by the termination of his employment. In
addition, the payment by the Company to Executive of amounts deferred pursuant
to the deferred compensation programs shall not constitute “income received by
Executive for duties performed for the Company” for purposes of Section 3(e) of
this Agreement and shall not serve to mitigate the amount of any severance
payments paid pursuant to that section.
6.    Release of Claims.
(a)    General Release. In exchange for the payments and other benefits provided
to Executive as set forth in Section 3, and for other good and valuable
consideration provided by the Company to Executive, Executive hereby waives and
releases all claims, liabilities and obligations, whether known or unknown,
which he has or might otherwise have had against the Company, including itself
and its current and former parent, subsidiaries, and related entities, and any
of their respective current or former officers, directors, stockholders,
members, employees, agents, attorneys, representatives, successors and assigns
(hereinafter, collectively referred to as the “Released Parties”), arising prior
to the date on which this Agreement is made and entered into, including, but not
limited to, all claims regarding any aspect of his employment by the Company or
any subsidiary, compensation or benefits from the Company or any subsidiary, the
termination of his employment with the Company, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, Title VII
of the Civil Rights Act of 1964, 42 U.S.C. section 1981, the Fair Labor
Standards Acts, the WARN Act, the California Fair Employment and Housing Act,
California Government Code section 12900, et seq., the Unruh Civil Rights Act,
California Civil Code section 51, all provisions of the California Labor Code,
the Executive Retirement Income Security Act, 29 U.S.C. section 1001, et seq.,
all as amended, any other federal, state or local law, regulation or ordinance
or public policy, contract, tort or property law theory, and/or any other cause
of action whatsoever that arose on or prior to the date on which this Agreement
is made and entered into.
(b)    Section 1542 Waiver. It is further understood and agreed that, as a
condition of this Agreement, all rights under Section 1542 of the Civil Code of
the State of California are expressly waived by Executive. Such section reads as
follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Notwithstanding Section 1542, for the purpose of implementing a full and
complete release and discharge of the Released Parties, Executive expressly
acknowledges that this Agreement is intended to include, and does include in its
effect, without limitation, all claims which Executive does not know or suspect
to exist in his favor against the Released Parties at the time of execution
hereof, and that this Agreement expressly contemplates the extinguishment of all
such claims.
(c)    Effectiveness of Release. In accordance with the Older Workers Benefit
Protection Act, Executive hereby knowingly and voluntarily waives and releases
all rights and claims, known and unknown, arising under the Age Discrimination
in Employment Act of 1967, as amended, which he might otherwise have had against
the Released Parties. Executive acknowledges that the

6
DOCSOC/1690911v9/100550-0105

--------------------------------------------------------------------------------




consideration given for this waiver is in addition to anything of value to which
Executive is already entitled. Executive is hereby advised that he has
twenty-one (21) days in which to consider and accept this Agreement by signing
and returning this Agreement to the Company’s Chief Executive Officer (although
Executive may voluntarily choose to sign and return the Agreement sooner). In
addition, Executive has a period of seven (7) days following his execution of
this Agreement in which he may revoke the Agreement. If Executive does not
advise the Chief Executive Officer by a writing received within such seven (7)
day period of Executive’s revocation of his acceptance of the Agreement, the
Agreement will become effective and enforceable upon the expiration of the seven
(7) day period.
(d)    No Admissions. This Agreement shall not be construed as an admission by
the Company of any improper, wrongful or unlawful actions, or any other
wrongdoing against Executive, and the Company specifically disclaims any
liability to or wrongful acts against Executive on the part of itself, its
officers, directors, employees or agents.
7.    Executive’s Representations.  Executive represents and warrants to the
Company that: (a) he has received all compensation and benefits owed to him by
the Company through the Separation Date, including any and all wages, bonuses,
cash incentive awards, restricted stock awards, stock option awards, restricted
stock unit awards, long-term incentive plan awards, deferred compensation,
earned but unused vacation, reimbursable business expenses, and any other
payments, benefits, or other compensation of any kind or nature to which he was
or may have been entitled from the Company or any of its subsidiaries, (b) he
has the full legal right and authority to execute this Agreement, and to perform
the obligations required of him under this Agreement and the Confidentiality
Agreement, (c) neither the execution and delivery of this Agreement nor the
performance of Executive’s duties hereunder or under the Confidentiality
Agreement violates or conflicts with the provisions of any other agreement or
understanding to which he is a party or by which he is bound, and (d) he is
signing this Agreement voluntarily and with a full understanding of and
agreement with their respective terms.
8.    Section 409A. Notwithstanding anything herein to the contrary, to the
extent (a) any amount or benefit payable to Executive pursuant to Section 3 is
treated as non-qualified deferred compensation subject to Section 409A of the
Code, (b) Executive is determined by the Company to be a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code, and (c) the Company
determines that delayed commencement of any portion of the amounts payable to
Executive pursuant to Section 3 is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code (any such delayed
commencement, a “Payment Delay”), then such portion of Executive’s payments
and/or benefits described in Section 4 shall not be provided to Executive prior
to the earlier of (1) the expiration of the six-month period measured from the
Separation Date, (2) the date of Executive’s death, or (3) such earlier date as
is permitted under Section 409A.  Upon the expiration of the applicable
Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to a
Payment Delay shall be paid in a lump sum to Executive on the first day
following such expiration, and any remaining payments due under Section 3 shall
be paid as otherwise provided herein. Notwithstanding anything in this Section 8
to the contrary, to the maximum extent permitted by applicable law, amounts
payable to Executive pursuant to Section 3 shall be made in reliance upon the
Section 409A Safe Harbor Limit and/or the exception for short-term deferrals (as
set forth in Treasury Regulation Section 1.409A-1(b)(4)). For purposes of this
Agreement, “Section 409A Safe Harbor Limit” will mean an amount equal to two
(2) times the lesser of (x) Executive’s annual rate of compensation for the
taxable year immediately preceding the taxable year in which the Separation Date
occurs, and (y) the dollar amount in effect under

7
DOCSOC/1690911v9/100550-0105

--------------------------------------------------------------------------------




Section 401(a)(17) of the Code for the taxable year in which the Separation Date
occurs, in each case as determined in accordance with Treasury Regulation
§1.409A-1(b)(9)(iii).
9.    Return of Company Property. By no later than the close of business on the
Separation Date, Executive shall return to the Company all Company documents,
information and property (including any copies thereof) in his possession or
control. Executive agrees to make a diligent search to locate any such
documents, information or property within the timeframe referenced above.
Notwithstanding the foregoing, the Company agrees that Executive shall be
entitled to keep his computer and certain related systems and equipment (as
identified by Executive in writing to the Company), provided, however, that as a
condition to being allowed to keep such property, Executive agrees to
permanently delete and expunge any confidential or proprietary information from
such property without retaining any reproductions thereof (in whole or in part),
and further agrees to provide the Company access to such property, to the extent
requested, to verify that the necessary deletion has been completed to the
satisfaction of the Company. Executive acknowledges that compliance with this
Section 9 is an express condition to Executive receiving payments and other
benefits in accordance with Section 3.
10.    Confidentiality. The provisions of this Agreement will be held in
confidence by Executive and the Company and will not be publicized or disclosed
in any manner whatsoever, provided, however, that: (a) the Parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, and financial advisors, (b) the Company may disclose this Agreement as
necessary to fulfill legally required corporate reporting or disclosure
requirements (as determined by the Company in its sole discretion), and (c) the
Parties may disclose this Agreement insofar as such disclosure may be necessary
to enforce its terms or as otherwise required by law.
11.    Indemnification.
(a)    Executive. Executive agrees to indemnify and hold harmless the Company
and its subsidiaries and related entities, and each of their respective
officers, directors, stockholders, members, employees, agents, attorneys,
representatives, successors and assigns, from and against any and all losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising, directly or indirectly, in connection with or as a
result of (a) any grossly negligent, reckless or intentionally wrongful act of
Executive or Executive’s agents, attorneys or representatives, (b) a
determination by a court or agency that Executive is not an independent
contractor, (c) any material breach by Executive or Executive’s agents,
attorneys or representatives of any of the covenants or agreements contained in
this Agreement or the Confidentiality Agreement, or (d) any failure of Executive
to perform the consulting services in accordance with this Agreement.
(b)    Company. The Company agrees that the Indemnification Agreement, entered
into by and between Executive and the Company (the “Indemnification Agreement”),
shall expressly survive the termination of Executive’s employment, and that the
Company shall indemnify Executive on the terms and subject to the conditions set
forth in the Indemnification Agreement.
12.    Nonsolicitation. To the fullest extent permitted under applicable law,
from the date on which this Agreement is made and entered into until twelve (12)
months after the termination of the Consulting Period, Executive shall not,
without the Company’s prior written consent, directly or indirectly, solicit any
of the Company’s employees to leave their employment.

8
DOCSOC/1690911v9/100550-0105

--------------------------------------------------------------------------------




13.    Nondisparagement. During the Consulting Period and thereafter, Executive
agrees not to disparage the Company or any of its current or former officers,
directors or employees in any manner that is or is reasonably likely to be
harmful to them or their business, business reputation or personal reputation,
provided, however, that Executive may respond accurately and fully to any
question, inquiry or request for information when required by legal process.
14.    Cooperation. Executive agrees to reasonably cooperate with the Company in
connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of Executive’s employment by the Company. The Company agrees to reimburse
Executive for reasonable out-of-pocket expenses actually incurred in connection
with any such cooperation.
15.    Miscellaneous.
(a)    Successors; Binding Agreement.  This Agreement will be binding upon any
successor to the Company and will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, beneficiaries, designees,
executors, administrators, heirs, distributees, devisees and legatees.
(b)    Modification; No Waiver.  This Agreement may not be modified or amended
except by an instrument in writing signed by the Parties hereto.  No term or
condition of this Agreement will be deemed to have been waived, nor will there
be any estoppel against the enforcement of any provision of this Agreement,
except by written instrument by the Party charged with such waiver or estoppel. 
No such written waiver will be deemed a continuing waiver unless specifically
stated therein, and each such waiver will operate only as to the specific term
or condition waived and will not constitute a waiver of such term or condition
for the future or as to any other term or condition.
(c)    Severability.  The covenants and agreements contained herein are separate
and severable and the invalidity or unenforceability of any one or more of such
covenants or agreements will not affect the validity or enforceability of any
other covenant or agreement contained herein.
(d)    Notice.  All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, (c) sent by next-day or overnight mail or delivery, or (d) sent by
facsimile, using the following contact information:
If to Executive:
Zohar Ziv


If to the Company:
Deckers Outdoor Corporation
 
495-A South Fairview Avenue
 
Goleta, CA 93117
 
Attn: Chief Executive Officer
 
Facsimile: 805-967-7862

 

9
DOCSOC/1690911v9/100550-0105

--------------------------------------------------------------------------------




or, in each case, using such other contact information as may be specified in
writing to the other Parties hereto.
 
All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (w) if by personal delivery on the day after such
delivery, (x) if by certified or registered mail, on the seventh (7th) business
day after the mailing thereof, (y) if by next-day or overnight mail or delivery,
on the day delivered, or (z) if by facsimile, on the next day following the day
on which such facsimile was sent, provided that a copy is also sent by certified
or registered mail.
(e)    Assignment.  This Agreement and any rights hereunder will not be
assignable by either Party without the prior written consent of the other Party
except as otherwise specifically provided for herein.
(f)    Entire Understanding.  This Agreement constitutes the entire
understanding between the Parties hereto and no agreement, representation,
warranty or covenant has been made by either Party except as expressly set forth
herein.
(g)    Governing Law.  This Agreement will be construed in accordance with the
laws of the State of California, without regard to the conflict of law
provisions thereof, with venue proper only in the County of Santa Barbara,
California.
(h)    Payment of Legal Fees. If any action or proceeding is brought by either
Party to enforce or interpret the provisions of this Agreement, the prevailing
Party will be entitled to reasonable attorney’s fees, in addition to any other
relief to which such Party may be entitled.
(i)    Independent Legal Counsel. Executive acknowledges that the Company has
advised Executive to consult with independent legal counsel of Executive’s
choosing prior to executing this Agreement. Executive acknowledges that he has
had the time and opportunity to be represented by independent legal counsel
during the negotiation and execution of this Agreement, and that he has either
been represented to his satisfaction or has chosen not to be so represented.
(j)    Arbitration.
(i)    The Parties hereto agree that any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, shall be
finally settled by binding arbitration, unless otherwise required by law, to be
held in Santa Barbara, California under the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association as then in effect
(the “Rules”). The arbitrator(s) may grant injunctions or other relief in such
dispute or controversy. The decision of the arbitrator(s) shall be final,
conclusive and binding on the Parties to the arbitration, and judgment may be
entered on the decision of the arbitrator(s) in any court having jurisdiction.
(ii)    The arbitrator(s) shall apply California law to the merits of any
dispute or claim, without reference to rules of conflicts of law.
(iii)    The Parties may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without abridgement of the powers of the arbitrator.

10
DOCSOC/1690911v9/100550-0105

--------------------------------------------------------------------------------




(iv)    EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, UNLESS OTHERWISE REQUIRED
BY LAW, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S
RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO
EXECUTIVE’S CURRENT AND FORMER RELATIONSHIP WITH THE COMPANY, INCLUDING BUT NOT
LIMITED TO, CLAIMS OF HARASSMENT, DISCRIMINATION, WRONGFUL TERMINATION AND ANY
STATUTORY CLAIMS.
(k)    Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one agreement and any Party hereto
may execute this Agreement by signing any such counterpart. This Agreement shall
be binding upon Executive and the Company at such time as the Agreement, in
counterpart or otherwise, is executed by Executive and the Company.
[Signature Page Follows]



11
DOCSOC/1690911v9/100550-0105

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have duly executed this Consulting
Agreement and General Release as of the day and year first above written.
 
COMPANY:
 
DECKERS OUTDOOR CORPORATION
 
By:
  /s/ Angel Martinez
 
 
Angel Martinez
 
 
Chief Executive Officer
 
EXECUTIVE:
 
  /s/ Zohar Ziv
Zohar Ziv
 
 

                    
 





12
DOCSOC/1690911v9/100550-0105